Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 and 14-24 are pending.
Claims 12 and 13 are currently cancelled.
The independent claims 1 and 24 are currently amended.

Allowable Subject Matter
Claims 1-11 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combination of limitations of claims 1 and 24.  Although the previous actions have rejected the bulk of the independent claims, the limitations brought up from the previous claim13 is novel.
 Sillick teaches using optical conductors/fibers along the length of the complete riser [0007].  Kaushal et al., 2015 “Free Space Optical Communication: Challenges and Mitigation Techniques”, teaches the use of free space optical communication techniques which meets the claimed contactless optical transmission between riser ends.  However the combination of using optical conductors along the riser segments and free space optical transmission at the ends is more than mere design choice and as such is novel.

Claims 2-11 and 14-23 are dependent upon the allowed claim 1 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857